Title: From Thomas Jefferson to Steuben, 21 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Apr. 21. 1781. 7. o’clock A.M.

I have the honor of inclosing you a letter from Colo. Innes this moment come to hand. The circumstance of their halting under a favorable tide seems to shew their destination to be Williamsburg, and that the putting their men into boats is not merely a feint. I am told the Powhatan militia will be at Manchester to-day. Also that a part of Capt. Mosby’s new raised cavalry will be there. It is the desire and expectation of the Executive that the militia after receiving from them their call into the feild, should be subject to your orders altogether; for which reason we issue none to them. I have the honour to be with great respect Sir Your most obedt. humble servt,

Th: Jefferson

